    Case 3:19-cv-00440-TSL-RPM Document 26 Filed 08/18/20 Page 1 of 3




                       UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF MISSISSIPPI
                             NORTHERN DIVISION

LIONEL B. KYLES                                                    PLAINTIFF

VS.                                    CIVIL ACTION NO. 3:19CV440TSL-RPM

SHERIFF VICTOR P. MASON                                           DEFENDANTS
AND WARDEN R. FIELDER

                                     ORDER

       This cause is before the court on the objection of pro se

plaintiff Lionel B. Kyles to the May 28, 2020 report and

recommendation issued by United States Magistrate Judge Robert H.

Walker, 1 recommending that defendants’ motion for summary judgment

be granted and that plaintiff’s § 1983 complaint be dismissed for

failure to exhaust his available administrative remedies as

required by 42 U.S.C. § 1997e(a).         By his objection, plaintiff

concedes both that he failed to exhaust his administrative

remedies and that he failed to respond to the defendants’ motion,

despite having notice of it.        Instead, by his objection, he

vaguely asserts that he did not exhaust his administrative

remedies because of his “being given a hard time getting things

done through the grievance system” and further offers a conclusory

assertion that “[t]he administrative remedy program at this

facility is defective.”


1    United States Magistrate Judge Walker has recently retired
and United States Magistrate Judge Robert M. Myers has been
assigned to the case.
                                 1
 Case 3:19-cv-00440-TSL-RPM Document 26 Filed 08/18/20 Page 2 of 3




     Initially, the court concludes that plaintiff’s objection

should be overruled because he waived any argument regarding the

“unavailability” of administrative remedies at the Hinds County

Detention Center by his failure to present the argument to the

magistrate judge.   See Cupit v. Whitley, 28 F.3d 532, 535 n.5 (5th

Cir. 1994) (“[A] party has a duty to put its best foot forward

before the Magistrate Judge—i.e., to spell out its arguments

squarely and distinctly—and, accordingly, that [ ] party’s

entitlement to de novo review before the district court upon

filing objections to the Report and Recommendation of the

Magistrate Judge does not entitle it to raise issues at that stage

that were not adequately presented to the Magistrate Judge[.]”)

(internal quotation marks omitted).      Further, even had he not

abandoned the argument by his failure to assert it, the court

would nevertheless overrule the objection.       By his objection,

plaintiff has failed to present any facts, much less proof,

detailing how he was thwarted from filing an administrative remedy

related to the incident giving rise to the allegations in the

complaint and in what particular regard the County’s

administrative remedies program is supposedly defective (and

therefore, potentially “unavailable”).       See Ross v. Blake, –––

U.S. ––––, 136 S. Ct. 1850, 1857, 195 L. Ed. 2d 117 (2016)

(setting forth, inter alia, circumstances under which exhaustion


                                    2
    Case 3:19-cv-00440-TSL-RPM Document 26 Filed 08/18/20 Page 3 of 3




of administrative remedy may be unavailable such that exhaustion

is not required). 2     Accordingly, his objection will be overruled.

       Based on the foregoing, it is ordered that plaintiff’s

objection to the report and recommendation issued by United States

Magistrate Judge Robert H. Walker on May 28, 2020 is overruled.

It is ordered that the report and recommendation of United States

Magistrate Judge Robert H. Walker entered on May 28, 2020, be, and

the same is hereby, adopted as the finding of this court.

Accordingly, it follows that defendants’ motion for summary

judgment is granted and the complaint is dismissed for failure to

exhaust.

       A separate judgment will be entered in accordance with Rule

58 of the Federal Rules of Civil Procedure.

             SO ORDERED this 18th day of August, 2020.



                                      /s/ Tom S. Lee______________
                                      UNITED STATES DISTRICT JUDGE

2   The court notes that, unlike the scenario set out in Hinton v.
Martin, 742 F. App'x 14, 15 (5th Cir. 2018) (citing Ross and
concluding that district court should have considered whether
administrative remedies were available to plaintiff who attempted
to exhaust and fairly presented question to lower court by making
specific, detailed arguments on the question of exhaustion in
response to defendant’s dispositive motion as well as in his
objection to the report and recommendation), there is no basis in
the record from which it may be said that plaintiff has fairly
raised the question of whether Hinds County’s administrative
remedies program was available to him. Instead, plaintiff has
made only conclusory averments regarding the County’s
administrative remedy program.
                                       3
